Citation Nr: 0104818	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for chronic low back strain.

2.  Entitlement to a compensable evaluation for residuals of 
left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's case was remanded in 
August 2000 for additional development.  It is again before 
the Board for appellate review.

The veteran submitted a claim for entitlement to service 
connection for a lung disorder in August 1997.  The Board 
denied the claim as not well grounded in August 2000.  The 
standard for processing claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) (to be codified 
at Chapter 51 of United States Code), Public Law 106-475.  
The VCAA removed the requirement for a claimant to submit a 
well-grounded claim.  The VCAA also provided for the 
readjudication of such claims if the veteran, or Secretary of 
the Department of Veterans Affairs, made a motion for such 
reconsideration prior to November 10, 2002.  VCAA, § 7(b)(1)-
(4), 114 Stat. 2096, 2099-2100 (2000).  The veteran's 
representative cited to the VCAA in their January 2001 
Informal Hearing Presentation and requested readjudication of 
the lung disorder claim under the VCAA.  The issue is 
referred to the RO for such additional development as may be 
necessary.


REMAND

The veteran's case was previously remanded in August 2000 for 
specific developmental actions that were necessary to accord 
the veteran proper due process and assistance in the 
development and adjudication of his claim.  A review of the 
claims file reviews that only one item was carried out by the 
RO in fulfillment of the Board's remand directions.  That 
action consisted of sending a letter to the veteran 
requesting information regarding sources of medical 
treatment/records that could be contacted for evidence in 
support of his claim.  There is no indication whether the 
veteran responded to the letter.  The RO also failed to 
provide the necessary VA examination or to even notify the 
veteran that his claim was being returned to the Board.  The 
Board notes that a remand from the Board ". . .confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

As noted previously, the standard for processing claims for 
VA benefits was changed with the signing into law of the 
VCAA.  In addition to removing the requirement for a claimant 
to submit a well-grounded claim, the VCAA also passed into 
law the VA's duty to assist claimants in the development of 
their claims.  The provisions of the VCAA are applicable to 
this case.

As noted in the Board's remand of August 2000, the veteran's 
claims for higher ratings for his chronic low back strain and 
left knee disabilities may be considered for staged 
disability ratings as an initial claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran presented testimony at his May 1999 hearing 
regarding his low back strain and left knee disabilities.  He 
also submitted several lay statements that attested to his 
continued back pain and its impact on his ability to work.  
The veteran also submitted an Authorization for Release of 
Information for R. W. Davis, M. D., for medical treatment 
provided from October 1998 to April 1999. 

The veteran was afforded a VA orthopedic examination in July 
1999.  The veteran further related having received private 
treatment for his back on at least three occasions when 
flare-ups caused him to miss work.  However, no attempt was 
made to obtain the private treatment records and have them 
associated with the claims file.

Further, the examiner at the July 1999 VA examination 
interchangeably addressed the veteran's left knee disability 
as involving both the right and left knee.  This was further 
evidenced by a diagnosis of chronic right knee pain with no 
mention of a left knee disorder for a diagnosis.  The results 
of the examination for the left knee, as they currently 
exist, are too speculative to render a final adjudication of 
the veteran's claim.  

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the current severity of his 
service-connected low back strain and 
left knee disabilities.  All necessary 
tests should be conducted, including X-
rays, etc., which the examiner deems 
necessary.  The claims folder is to be 
made available to the examiner prior to 
examination for use in the study of the 
case, and the orthopedist should indicate 
whether a review of the claims folder was 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of any lumbar spine and 
left knee disorder found to be present, 
to include functional loss due to flare-
ups, fatigability, incoordination, and 
pain on movements.  The examiner should 
provide a complete rationale for all 
conclusions reached.  The report must be 
legible, and a typewritten copy is 
preferable. 

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 
§§ 4.40, 4.45 (1999) and DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


